           Case 1:21-cr-00338-TFH Document 6 Filed 05/03/21 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,                     :    CRIMINAL NO.
                                               :
                    Plaintiff,                 :    MAGISTRATE NO.: 21-mj-379
                                               :
              v.                               :    VIOLATIONS:
                                               :
 DOVID SCHWARTZBERG,                           :    18 U.S.C. § 1752(a)(1)
                                               :    (Entering and Remaining in a Restricted
                    Defendant.                 :    Building or Grounds)
                                               :    18 U.S.C. § 1752(a)(2)
                                               :    (Disorderly and Disruptive Conduct in a
                                               :    Restricted Building or Grounds)
                                               :    40 U.S.C. § 5104(e)(2)(D)
                                               :    (Disorderly Conduct in a Capitol
                                               :    Building)
                                               :    40 U.S.C. § 5104(e)(2)(G)
                                               :    (Parading, Demonstrating, or Picketing in
                                               :    a Capitol Building)



                                   INFORMATION

       The United States charges that:
                                         COUNT ONE
               On or about January 6, 2021, in the District of Columbia, Dovid Schwartzberg,

did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any

posted, cordoned-off, and otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-elect were temporarily visiting, without

lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
                                         COUNT TWO

               On or about January 6, 2021, in the District of Columbia, Dovid Schwartzberg,

did knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engage in disorderly and disruptive conduct in and within such proximity
           Case 1:21-cr-00338-TFH Document 6 Filed 05/03/21 Page 2 of 2


to a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))
                                         COUNT THREE
       On or about January 6, 2021, in the District of Columbia, Dovid Schwartzberg, willfully

and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with

the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and either

House of Congress, and the orderly conduct in that building of a hearing before or any deliberation

of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))
                                     COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, Dovid Schwartzberg, willfully

and knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))



                                               Respectfully submitted,
                                               CHANNING PHILLIPS
                                               ACTING UNITED STATE ATTORNEY


                                       By:     s/ Monica A. Stump
                                               MONICA A. STUMP
                                               PA Bar 90168
                                               Assistant United States Attorney - Detailee
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel. No. 618-622-3860
                                               monica.stump@usdoj.gov
                                                  2
